Case 1:19-cr-00741-WHP

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

UNITED STATES OF AMERICA,

CONSENT T TO 5 PROCEED BEFORE a
A UNITED STATES MAGISTRATE
JUDGE ON A FELONY PLEA ALLCCUTION

~ against - (SDiicv 74t WP
IB RyAN ComeNn

Before: DEBRA C. FREEMAN
ULS.M. J.
Defendant.

 

x

The undersigned defendant, advised by his or her undersigned attorney, consents to a
United States Magistrate Judge presiding over the proceedings required by Rule 11, Fed, R. Crim. P.,
for me to enter a plea of guilty in my case, or to change my plea, if one has been previously made, from
not guilty to guilty. I understand that if my plea is accepted, my sentencing will take place before the
United States District Judge who is assigned, or who is to be assigned, to my case.

1 understand that J have the absolute right to insist that all Rule 11 proceedings be
conducted before an Article Ii Judge, and hereby represent and confirm to the Magistrate Judge that
no threats or promises, or other improper inducements, have been made to cause me to consent to this

procedure, and that I do so voluntarily.

IN WITNESS ER Oo executed this consent this /
day of 1 ty NV » alee at 4 b 4 New York.

 

 

 

 

 

=: |

Defendant Attorney for Defendant

Accepted by: ELE, 2g Prac |
United States Magistrate Judge

 
